United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2607
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
James Glenn Hayes,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 17, 2008
                                Filed: January 29, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       James Hayes pleaded guilty to conspiring to manufacture a mixture or substance
containing methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and
possessing pseudoephedrine knowing that it would be used to manufacture
methamphetamine, in violation of 21 U.S.C. § 841(c)(2). The district court1 varied
downward from the advisory Guidelines sentence of life, and sentenced Hayes to 324
months in prison followed by 5 years of supervised release for the conspiracy count,
and a concurrent 240-month prison sentence and 3 years of supervised release for the

      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
possession count. On appeal, Hayes’s counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967).

       Counsel argues in the Anders brief that the sentence imposed is unreasonable.
Upon careful review, however, we conclude that the sentence is not unreasonable
given the court’s consideration of appropriate factors under 18 U.S.C. § 3553(a). See
Gall v. United States, 128 S. Ct. 586, 596-97 (2007) (appellate court must review
sentence under abuse-of-discretion standard regardless of whether sentence is inside
or outside Guidelines range); United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir.
2005) (reasonableness of sentence is reviewed for abuse of discretion).

       In a pro se supplemental brief, Hayes contends that his counsel was ineffective
at the sentencing hearing, and that the district court’s imposition of sentencing
enhancements was contrary to United States v. Booker, 543 U.S. 220 (2005). He also
seeks the appointment of new counsel. We decline to review Hayes’s ineffective-
assistance claim in this direct appeal, see United States v. Ramirez-Hernandez, 449
F.3d 824, 826-27 (8th Cir. 2006) (declining to review ineffective-assistance-of-
counsel claim on direct appeal; claim is more properly raised in separate motion under
28 U.S.C. § 2255); and the district court did not violate Hayes’s constitutional rights
in applying the sentencing enhancements because the court treated the Guidelines as
advisory, see Booker, 543 U.S. at 259 (excising statutory provision that requires
sentencing courts to impose sentence within applicable Guidelines range allows
Guidelines to satisfy constitutional requirements).

      Reviewing the record in accordance with Penson v. Ohio, 488 U.S. 75 (1988),
we have found no nonfrivolous issues. Accordingly, we grant counsel’s motion to
withdraw, deny Hayes’s request for new counsel, and affirm.
                      ______________________________




                                          -2-